     Case 2:20-cv-01679-DJH Document 1 Filed 08/27/20 Page 1 of 11



 1   Ryan J. Lorenz – #8165
     CLARK HILL PLC
 2   14850 N. Scottsdale Road, Suite 500
     Scottsdale, Arizona 85254
 3   Telephone: (480) 684-1100
     Facsimile: (480) 684-1167
 4   Email: rlorenz@clarkhill.com
 5   Attorneys for Plaintiff Alpine 4 Technologies, Ltd.
 6                              UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF ARIZONA
 8
     Alpine 4 Technologies, Ltd., a                    Case No.
 9   Delaware corporation,
10                                                            COMPLAINT
                               Plaintiff,
11
     vs.
12

13   Alan W. Martin; Jason Huffacker;
     Donald G. Belcher,
14
                               Defendants.
15

16           Plaintiff Alpine 4 Technologies, Ltd. (“Alpine 4”), through counsel, for its
17   complaint, alleges as follows:
18           1.       Alpine 4 is a Delaware corporation which is headquartered in and
19   operates in Phoenix, Arizona.
20           2.       Defendants Alan W. Martin, Jason Huffacker and Donald G. Belcher
21   are residents of the State of Oklahoma and have caused events to occur damaging
22   Alpine 4 in Arizona. Defendant Martin is a party to an agreement with Alpine 4 to
23   be performed in Arizona and under which jurisdiction is vested in state and federal
24   courts sitting in Maricopa County, Arizona.
25           3.       Alpine 4 and Defendants are citizens of different states for purposes
26   of determining subject matter jurisdiction of federal courts based upon diversity.
27           4.       The amount in controversy in this action exceeds $75,000.
28

     ClarkHill\J9629\411864\260573363.v2-8/26/20   1
     Case 2:20-cv-01679-DJH Document 1 Filed 08/27/20 Page 2 of 11



 1
            5.       This court has personal jurisdiction over the Defendants and subject
 2
     matter jurisdiction over the claims on the basis of diversity of citizenship.
 3
            6.       Venue is proper in this district under the provisions of an agreement
 4
     which includes a forum selection clause designating state and federal courts sitting
 5
     in Maricopa County, Arizona, as the proper jurisdiction and venue for the claims to
 6
     be heard.
 7
             ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF
 8
            7.       Alpine 4 is a publicly traded corporation engaged in various business
 9
     permitted under its organizational documents.
10
            8.       In or about October 2016, Alpine 4 began to negotiate, formulate, and
11
     finalize terms under which Alpine 4 would purchase Horizon Well Testing, L.L.C.,
12
     an Oklahoma limited liability company (“HWT”) from Defendant Martin, its one
13
     hundred percent (100%) owner/member/manager.
14
            9.       HWT provided oil, fracking and related industry support services.
15
            10.      As part of the negotiations between Alpine 4 and Defendant Martin,
16
     Defendant Martin identified Defendant Huffacker as a key employee, who oversaw
17
     all of HWT’s water transfer services, logistics, and implementation. A copy of an
18
     email dated October 17, 2016 from Defendant Martin to Alpine 4 identifying
19
     Defendant Huffacker as such is attached as Exhibit 1 and is incorporated by
20
     reference.
21
            11.      Based upon due diligence and Defendant Martin’s assurance that
22
     HWT was valuable as a going concern and would remain valuable if purchased and
23
     owned by Alpine 4, on October 13, 2016, Alpine 4 and Defendant Martin executed
24
     a letter of intent framing the terms of a possible agreement for the sale of HWT to
25
     Alpine 4. A copy of the letter of intent is attached as Exhibit 2 and is incorporated
26
     by reference.
27
            12.      On November 30, 2016, Alpine 4 and Defendant Martin executed a
28
     Securities Purchase Agreement under which Alpine 4 agreed to purchase and
     ClarkHill\J9629\411864\260573363.v2-8/26/20 2
     Case 2:20-cv-01679-DJH Document 1 Filed 08/27/20 Page 3 of 11



 1
     Defendant Martin agreed to sell HWT under terms and conditions specified in the
 2
     same (“Contract”).           A copy of the Contract is attached as Exhibit 3 and is
 3
     incorporated by reference.
 4
             13.      Under the Contract, Defendant Martin made warranties and
 5
     representations concerning HWT’s financial statements.
 6
             14.      Defendant Martin represented that the balance sheets of HWT for
 7
     2012 to 2015 represented an accurate portrayal of HWT’s financial condition.
 8
     Specifically, Defendant Martin represented that HWT’s financial statements
 9
     reflected “in all material respects the assets, liabilities, financial position, results of
10
     operations and cash flows of it on an accrual basis.” See Exhibit 3, Contract,
11
     section 4.5(b).
12
             15.      Under the Contract, Defendant Martin represented that, “there has not
13
     been any Material Adverse Effect and no event has occurred or circumstance exists
14
     that reasonably could result in any such Material Adverse Effect.” See Exhibit 3,
15
     Contract, section 4.6.
16
             16.      Under the Contract, Defendant Martin warranted and represented that
17
     he had not agreed or committed to modify the terms of any existing employment
18
     contract or granted any increase in compensation of any employees or adopted or
19
     amended or modified any employee benefit.             See Exhibit 3, Contract, section
20
     4.6(l)(s).
21
             17.      Under the Contract, Defendant Martin warranted and represented that
22
     he had not agreed or committed to suffering any loss of any material customer,
23
     distribution channel, sales location or sources of supply of raw materials, inventory,
24
     utilities or contract services. See Exhibit 3, Contract, section 4.6(o)(s).
25
             18.      Under the Contract, Defendant Martin represented that HWT had
26
     “maintained positive business relationships consistent with past practices with its
27
     business partners, vendors, suppliers, and all others (collectively, the ‘Business
28

     ClarkHill\J9629\411864\260573363.v2-8/26/20   3
     Case 2:20-cv-01679-DJH Document 1 Filed 08/27/20 Page 4 of 11



 1
     Associates’) necessary for the operation of the Business of the Company.” See
 2
     Exhibit 3, Contract, section 4.10.
 3
             19.      Under the Contract, Defendant Martin represented that neither HWT
 4
     nor Defendant Martin “is aware of any pending problems, issues, or concerns with
 5
     relationships with any of the Company’s Business Associates.” See Id.
 6
             20.      Under the Contract, Defendant Martin represented that HWT’s
 7
     contractual agreements with employees, customers and Business Associates were
 8
     “legal, valid, binding, enforceable, in full force and effect and will continue to be
 9
     so on identical terms as of the Closing Date.” See Exhibit 3, Contract, section
10
     4.11(b).
11
             21.      Under the Contract, Defendant Martin represented that Defendant
12
     Martin had provided complete records of the terms of employment of all existing
13
     employees and independent contractors of HWT. See Exhibit 3, Contract, section
14
     4.18.
15
             22.      Under the Contract, Defendant Martin warranted and represented that
16
     Defendant Martin had provided a list of HWT’s five largest customers and further
17
     warranted and represented that “no event has occurred and no condition or
18
     circumstance exists that reasonably be expected to materially and adversely affect
19
     the relations of the Company with any Major Customer or any supplier.” See
20
     Exhibit 3, Contract, section 4.20(a).
21
             23.      The Contract closed and Alpine 4 consummated its initial obligations
22
     to purchase HWT from Defendant Martin. As a result, HWT became a wholly
23
     owned subsidiary of Alpine 4.
24
             24.      On April 24, 2017, Defendant Huffacker called HWT’s president,
25
     Terry Protto, and informed Mr. Protto that Defendant Huffacker was giving two
26
     weeks’ notice of his intention to terminate his employment with HWT.
27

28

     ClarkHill\J9629\411864\260573363.v2-8/26/20   4
     Case 2:20-cv-01679-DJH Document 1 Filed 08/27/20 Page 5 of 11



 1
             25.      In the same conversation, Defendant Huffacker also informed HWT’s
 2
     president that Defendant Huffacker was taking HWT’s best customer, Bravo
 3
     Natural Resources, LLC (“BNR”).
 4
             26.      In the same conversation, Defendant Huffacker informed Mr. Protto
 5
     that Defendant Huffacker was taking all water transfer employees with Defendant
 6
     Huffacker in his imminent departure because, Defendants Huffacker rationalized,
 7
     employees of HWT working under Defendant Huffacker’s supervisions only
 8
     received paychecks from HWT but that they really work for Defendant Huffacker.
 9
             27.      On April 25, 2017, Terry Protto, president of HWT, followed up with
10
     contact with Defendant Huffacker inquiring as to the status of HWT’s equipment in
11
     the field and presently servicing active oil drilling, well and extraction operations.
12
     In response, Defendant Huffacker falsely represented that rented equipment in the
13
     field would be returned and that it would take a week to gather and transport other
14
     HWT equipment in the field and in operation.
15
             28.      On April 27, 2017, Terry Protto, president of HWT, contacted BNR
16
     to inquire on the status of jobs HWT was then performing. Specifically, Mr. Protto
17
     inquired about jobs named Buford2X, Pickle, Rose, Johnson, Percal and CalTurner
18
     (collectively, “BNR Jobs”).
19
             29.      Mr. Protto was informed by BNR, through its field operations
20
     manager, James Kielbarth, that BNR had hired a different vendor for the services,
21
     which referred to Defendant Huffacker and/or affiliates of his.
22
             30.      Before the foregoing events and unbeknownst to Alpine 4, on March
23
     29, 2017, Defendant Belcher along with Chad Roberson organized an entity,
24
     RapidWater Resources, LLC as an Oklahoma limited liability company (“RWR”)
25
     Mr. Roberson later disclosed and signed an affidavit that he had no knowledge of
26
     Defendants Belcher’s and Huffacker’s theft of HWT equipment or labor.
27

28

     ClarkHill\J9629\411864\260573363.v2-8/26/20   5
     Case 2:20-cv-01679-DJH Document 1 Filed 08/27/20 Page 6 of 11



 1
             31.      Upon information and belief, Defendant Belcher organized RWR to
 2
     serve as a destination for Defendant Huffacker and the business of HWT that
 3
     Defendant Huffacker was preparing to steal from HWT.
 4
             32.      On May 4, 2017, HWT reported that over $250,000 worth of HWT’s
 5
     equipment had been stolen or removed from field locations.
 6
             33.      Upon information and belief, HWT equipment was stolen by
 7
     Defendants Huffacker and Belcher for use in RWR’s operations which were to
 8
     service the business of BNR stolen from HWT.
 9
             34.      On May 31, 2017, in an effort to salvage HWT’s lost business,
10
     Alpine 4 caused articles of amendment to be filed with the Oklahoma Secretary of
11
     State’s office to change the name of HWT to Venture West Energy Services, LLC
12
     (“VWES”).
13
             35.      From May 2017 through February 2019, Alpine 4 invested and re-
14
     invested time, energy, resources, capital and debt into attempting to restore VWES
15
     to the financial condition, customer base, employee and labor force that was
16
     warranted and represented by Defendant Martin to continue before and after Alpine
17
     4’s purchase of HWT.
18
             36.      On March 4, 2019, Alpine 4 had no choice but to cause VWES to file
19
     voluntary chapter 7 bankruptcy in the United States Bankruptcy Court for the
20
     Western District of Oklahoma (case no. 19-10727) (“VWES Bankruptcy”).
21
             37.      In the VWES Bankruptcy, VWES’ secured creditor and landlord
22
     obtained stay relief, thereby stripping VWES of all of its remaining assets.
23
             38.      In the VWES Bankruptcy, no property or assets were liquidated for
24
     the benefit of VWES’s unsecured creditors. Essentially, Alpine 4 was compelled to
25
     abandon VWES as an asset in its portfolio and let VWES’s secured creditors have
26
     all collateral remaining in VWES’ possession.
27

28

     ClarkHill\J9629\411864\260573363.v2-8/26/20   6
     Case 2:20-cv-01679-DJH Document 1 Filed 08/27/20 Page 7 of 11



 1
            39.     In spite of these events, Defendant Martin has steadfastly maintained
 2
     a right to compensation on a continuing basis under the payment terms of the
 3
     Contract.
 4
            40.     Upon information and belief, before agreeing to sell HWT to Alpine
 5
     4, Defendant Martin promised to sell or transfer the water transfer aspect of HWT’s
 6
     business to Defendant Huffacker.
 7
            41.     Upon information and belief, Defendant Martin’s sale of HWT to
 8
     Alpine 4 motivated Defendant Huffacker to steal HWT’s business and transfer it to
 9
     a newly formed business with Defendant Belcher, RWR.
10
            42.     Upon information and belief, Defendant Martin knew that Defendant
11
     Huffacker’s interpersonal relationships with BNR posed a risk that Defendant
12
     Huffacker could terminate his employment, steal the business, and essentially
13
     render HWT insolvent and incapable of supplying Alpine 4 with adequate revenue
14
     and resources to pay Alpine 4’s obligations to Defendant Martin.
15
            43.     During the time between April 2017 and February 2019, Alpine 4 did
16
     not and could not know whether and to what extent the conduct of Defendants
17
     Huffacker and Belcher would prevent HWT/VWES from being able to turn around
18
     its business. Alpine 4 did not and could not know reasonably know, through
19
     reasonable investigation, all of the facts forming the basis for liability and damages
20
     of Defendants Huffacker and Belcher, while Alpine 4 was attempting to turn
21
     VWES around.
22
        FIRST CLAIM FOR RELIEF: BREACH OF CONTRACT – Defendant
23
                                                 Martin
24
            44.     Alpine 4 incorporates by reference all prior allegations as though
25
     fully set forth in this claim for relief.
26
            45.     Defendant Martin breached the warranties and representations of the
27
     Contract by failing to disclose the strong possibility and eventual certainty that
28
     Defendant Huffacker, a key employee, was at risk of leaving HWT and stealing
     ClarkHill\J9629\411864\260573363.v2-8/26/20 7
     Case 2:20-cv-01679-DJH Document 1 Filed 08/27/20 Page 8 of 11



 1
     HWT assets, including HWT business, HWT employees, and forming or working
 2
     with another water transfer vendor.
 3
              46.     The Contract includes a term requiring application of Arizona law to
 4
     its interpretation and enforcement.
 5
              47.     Under Arizona law, a covenant of good faith and fair dealing is
 6
     implied in every contract.
 7
              48.     In all of the foregoing, Defendant Martin has breached the letter and
 8
     spirit of the Contract as well as the implied covenant of good faith and fair dealing.
 9
              49.     As a direct and proximate result of Defendant Martin’s breaches,
10
     Alpine 4 has been damaged in the form of the valuable consideration deliverable
11
     under the Contract to Defendant Martin.
12
              50.     Due to the precedent breaches by Defendant Martin on the Contract,
13
     Alpine 4 should be excused and discharged from all further payment and
14
     performance obligations under the Contract.
15
              51.     The Contract includes an attorney fee clause for attorneys’ fees
16
     incurred to enforce provisions of the Contract. See Exhibit 3, Contract, section
17
     10.16.
18
              52.     Because this action arises out of contract, express or implied,
19
     pursuant to A.R.S. §§ 12-341.01 and 12-341, Alpine 4 is entitled to an award of its
20
     costs and attorneys’ fees incurred in the filing and prosecution of this action to
21
     judgment.
22
       SECOND CLAIM FOR RELIEF: Interference with Business Expectancy –
23
                                   Defendants Huffacker and Belcher
24
              53.     Alpine 4 incorporates by reference all prior allegations as though
25
     fully set forth in this claim for relief.
26
              54.     Defendants Huffacker and Belcher knew that HWT and its parent,
27
     Alpine 4, had an expectancy of continued business between HWT and BNR, as
28
     well as other HWT customers.
     ClarkHill\J9629\411864\260573363.v2-8/26/20   8
     Case 2:20-cv-01679-DJH Document 1 Filed 08/27/20 Page 9 of 11



 1
             55.      Defendants Huffacker and Belcher acted improperly and illegally in
 2
     stealing business of HWT from Alpine 4 and taking it for themselves in a
 3
     competing business entity, RWR.
 4
             56.      Defendants Huffacker and Belcher interfered with the business
 5
     expectancy between HWT and its customers, particularly BNR.
 6
             57.      Defendants Huffacker and Belcher acted knowingly, intentionally,
 7
     and in bad faith to deny Alpine 4 and HWT the benefit of its bargain, specifically,
 8
     the benefit of their business relationship with BNR.
 9
             58.      Defendants Huffacker’s and Belcher’s directly and proximately
10
     caused Alpine 4 damages in the for of lost business, lost good will, and loss of
11
     business reputation, to such an extent that HWT/VWES was sent into a downward
12
     spiral from which it could not recover.
13
          THIRD CLAIM FOR RELIEF: Tortious Interference with Contract –
14
                                   Defendants Huffacker and Belcher
15
             59.      Alpine 4 incorporates by reference all prior allegations as though
16
     fully set forth in this claim for relief.
17
             60.      Defendants Huffacker and Belcher knew of Alpine 4’s acquisition of
18
     HWT and the necessity that HWT continue to operate as a successful going
19
     concern, as HWT had from 2012 to 2015, in order for Alpine 4 to meet its payment
20
     and performance obligations under the Contract.
21
             61.      Defendants Huffacker and Belcher intentionally crippled HWT’s and
22
     Alpine 4’s ability to perform the Contract with Defendant Martin.
23
             62.      Defendants Huffacker and Belcher acted improperly in interfering
24
     with Alpine 4’s Contract with Defendant Martin.
25
             63.      As a direct result of Defendant Huffacker’s and Belcher’s conduct,
26
     HWT became unable to operate solvently to an extent required to service the
27
     financial obligations of Alpine 4 under the Contract.
28

     ClarkHill\J9629\411864\260573363.v2-8/26/20   9
     Case 2:20-cv-01679-DJH Document 1 Filed 08/27/20 Page 10 of 11



 1
            64.    In both regards, Defendants Huffacker and Belcher interfered with
 2
     the ability of Alpine 4 to perform its obligations to Defendant Martin.
 3
            65.    Defendants Huffacker and Belcher acted knowingly, intentionally,
 4
     and in bad faith to deny Alpine 4 and HWT the benefit of its bargain, specifically,
 5
     to acquire a functional, solvent, and successful business capable of servicing the
 6
     debt obligations internally and externally to Defendant Martin.
 7
            WHEREFORE, Alpine 4 prays for entry of judgment on its complaint as
 8
     follows:
 9
            A.     On its first claim for relief,
10
                   1)     An award of judgment for all consideration paid, furnished
11
     and delivered under the Contract from Alpine 4 to Defendant Martin, together with
12
     interest on such sums at the highest legal rate permitted by law;
13
                   2)     An order finding and declaring that Alpine 4 is excused and
14
     discharged from further performance of the Contract, together with a permanent
15
     injunction precluding enforcement of the Contract by Defendant Martin, his
16
     successors, devisees, and assigns.
17
                   3)     An award of attorneys’ fees and costs in a reasonable sum,
18
     together with interest on such sums at the highest legal rate permitted by law.
19
            B.     On its second claim for relief,
20
                   1)     All compensable, special, consequential, and other damages
21
     caused and incurred by Alpine 4 as a direct result of the tortious interference with
22
     business expectancy committed by Defendants Huffacker and Belcher, together
23
     with interest on such sums at the highest legal rate permitted by law.
24
                   2)     An award of costs, together with interest on such sums at the
25
     highest legal rate permitted by law.
26
            C.     On its third claim for relief,
27
                   1)     All compensable, special, consequential, and other damages
28
     caused and incurred by Alpine 4 as a direct result of the tortious interference with
     ClarkHill\J9629\411864\260573363.v2-8/26/20 10
     Case 2:20-cv-01679-DJH Document 1 Filed 08/27/20 Page 11 of 11



 1
     contract committed by Defendants Huffacker and Belcher, together with interest on
 2
     such sums at the highest legal rate permitted by law.
 3
                      2)       An award of costs, together with interest on such sums at the
 4
     highest legal rate permitted by law.
 5
             D.       For such other and further relief as the court deems just and equitable
 6
     in the circumstances.
 7
             DATED this 26 day of August, 2020.
 8
                                                   CLARK HILL PLC
 9
                                                   By:/s/ Ryan J. Lorenz
10
                                                   Ryan J. Lorenz
11                                                 Attorneys for Plaintiff Alpine 4
                                                   Technologies Ltd.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ClarkHill\J9629\411864\260573363.v2-8/26/20   11
